Citation Nr: 0911339	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-31 785	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1970.

This appeal to the Board of Veterans Appeals arises from an 
April 2004 rating action that denied service connection for 
DM, to include as due to AO exposure. 

In January 2006, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In the absence of objective evidence that the veteran 
physically served within the land borders of Vietnam during 
the Vietnam era, he may not be presumed to have been exposed 
to AO during his military service.

3.  DM was first manifested many years post service, and 
there is no competent and persuasive medical evidence or 
opinion establishing a nexus between such disability and 
military service, to include any claimed AO exposure.




CONCLUSION OF LAW

The criteria for service connection for DM, to include as due 
to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

January 2004 pre-rating and February 2007 post-rating RO 
letters informed the Veteran of the VA's responsibilities to 
notify and assist him in his claim, and what was needed to 
establish entitlement to service connection (evidence showing 
an injury or disease that began in or was made worse by his 
military service, or that there was an event in service that 
caused an injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 and 2007 RO letters provided notice 
that the VA would make reasonable efforts to help the Veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2004 and 2007 
RO letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the April 2004 rating action.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded several opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2004 and 2007 RO notice letters, the RO 
gave the Veteran and his representative further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in December 2008 (as reflected in the Supplemental 
Statement of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the February 2007 
RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service medical, administrative, and personnel records, and 
post-service VA and private medical records through 2008.  A 
copy of the 2002 Social Security Administration determination 
awarding the veteran disability benefits from 1999, together 
with the medical records underlying that determination, and a 
transcript of the veteran's January 2006 Board hearing 
testimony have been associated with the claims folder and 
considered in adjudicating this claim.  The Veteran was 
afforded a comprehensive VA examination in May 2008.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In December 2008, the Veteran stated that he had no 
additional information or evidence to submit in connection 
with his claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and DM becomes manifest to a degree of 10% within 1 year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of it during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes (also known as Type II DM or adult-
onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)).

The U.S. Court of Appeals for the Federal Circuit has found 
that the VA reasonably interpreted 38 U.S.C.A. 
§ 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525      F. 3d 
1168 (Fed. Cir. 2008).

The Veteran contends that he currently suffers from DM as a 
result of inservice exposure to AO.  He asserts that he 
served aboard a ship in the waters off the shore of Vietnam, 
and testified at the Board hearing that he set foot on 
Vietnamese docks and piers while aboard small boats that 
ferried personnel and supplies to and from his ship anchored 
several hundred yards off the land mass of Vietnam.  He 
states that his drinking water aboard ship may have been 
contaminated by AO.

Under the legal authority cited above, the Board finds that 
the Veteran in this case may not be presumed to have been 
exposed to AO during his Vietnam era service, because there 
is no evidence verifying his physical presence within the 
land borders of Vietnam while serving aboard a ship in the 
waters off the shore thereof.  The veteran's service medical, 
personnel, and administrative records, including the ship's 
history and deck logs, simply do not document any visitation 
in Vietnam during his period of military service, and the 
veteran's own contentions and testimony that he set foot on 
land in that country do not provide objective evidence 
thereof.  The service records document the veteran's service 
as a boatswain's mate aboard the U.S.S. Leary (DD-879) which 
participated in naval gunfire support missions, various plane 
guard assignments with units of carrier task groups, trawler 
surveillance and search, and air and rescue assignments.  The 
Leary operated in Vietnam waters (hostile fire zone) from 
August to December 1967 and from March to August 1969 and 
visited several specified foreign ports, but no visitations 
of any kind on the landmass of Vietnam were documented.  
Hence, the Board finds that service connection for DM, on the 
basis of presumed AO exposure, is not warranted.

In this regard, the Board notes that the Veteran has provided 
contradictory assertions with respect to his claimed physical 
presence within the land borders of Vietnam while serving 
aboard a ship in the waters off the shore thereof.  While he 
testified at the 2006 Board hearing that he set foot on 
Vietnamese docks and piers while aboard small boats that 
ferried personnel and supplies to and from his ship anchored 
several hundred yards off the land mass of Vietnam, he denied 
stepping foot on land in Vietnam when he gave the May 2008 VA 
examiner a history of his duties aboardship as a boatswain's 
mate. 

The record also presents no other basis upon which to 
establish entitlement to service connection for DM.  There is 
no evidence verifying that the Veteran was otherwise exposed 
to AO during his service aboard a ship in the waters off the 
shore of Vietnam, including any contamination of the ship's 
drinking water by AO.  The service medical records are 
completely negative for findings or diagnoses of any DM, and 
laboratory tests indicated that the urine was negative for 
sugar on the October 1970 separation examination.  Neither is 
there any medical evidence that DM was manifested during the 
first post-service year.  Hence, DM was not shown in or 
shortly after service.  In fact, the first objective evidence 
of DM was that noted historically in December 1997 private 
medical records to have had its onset in 1995, some 25 years 
following separation from service.  However, that competent 
medical authority did not implicate the veteran's military 
service or any incident thereof, including claimed exposure 
to AO, in the etiology of the DM.

The Board also emphasizes that subsequent post-service 
records, including December 1998 and April 2001 private 
medical records, and voluminous VA medical records developed 
from 2000 to 2008, including a comprehensive May 2008 VA 
examination report, contain no competent and persuasive 
medical evidence or opinion linking the veteran's DM to any 
incident of his military service, including claimed AO 
exposure.

The record contains no other persuasive evidence of a nexus 
between any current DM and the veteran's military service or 
any incident thereof, including claimed exposure to AO.

The Board has also considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between his DM and military 
service, to include claimed AO exposure therein.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's own assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for DM, to include as due to AO 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for DM, to include as due to AO exposure, 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


